Citation Nr: 0834000	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected non-Hodgkin's lymphoma.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from December 1958 to December 
1976, with 3 years prior active duty.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, inter alia, granted service connection 
for non-Hodgkin's lymphoma and assigned an initial 
noncompensable disability rating.

The veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in July 2006.  A transcript of that 
hearing is associated with the claims file. 

In an August 2008 letter, the veteran continues to advance 
arguments relating to the issues of erectile dysfunction 
secondary to service-connected prostate cancer, which was 
decided by the Board in March 2008, and Peyronie's disease.  
It is unclear from this letter whether the veteran wishes to 
file a claim for service connection for Peyronie's disease, 
to reopen his claim for an increased rating for erectile 
dysfunction, or both.  As these matters are not currently 
before the Board, they are referred to the RO for 
clarification.  

In March 2008, the Board remanded this appeal for further 
development.  A review of the record shows that the remand 
instructions have been substantially complied with.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The case has since been 
returned to the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's non-Hodgkin's lymphoma has been in 
remission since the date of his claim. 

2.  No residuals of non-Hodgkin's lymphoma or the treatment 
thereof are present.  
CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7715 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of March 17, 2005, the date of his claim, and 
a noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Non-Hodgkin's Lymphoma

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diseases of the lymphatic system are rated under 38 C.F.R. 
§ 4.117, Diagnostic Codes (DC) 7700 through 7716.  Non-
Hodgkin's lymphoma is rated under DC 7715, which allows a 100 
percent rating where there is active disease or during a 
treatment phase.  The 100 percent rating is to remain in 
effect for up to six months after surgical, radiation, 
chemotherapy, or other therapeutic procedures have ceased.  
At that time, a VA examination is to be conducted, and if 
there is no recurrence or metastasis, the condition is to be 
rated on any residuals found.  38 C.F.R. § 4.117, DC 7715, 
Note.  

The evidence shows that the veteran was diagnosed with non-
Hodgkin's lymphoma in December 2003 after a CT scan revealed 
an enlarged lymph node in his neck.  After a biopsy of the 
lymph node, he was diagnosed with follicular lymphoma grade 
II, although blood tests, bone marrow biopsies, CT scans, and 
x-rays from that month were negative for any abnormalities.  
The veteran began chemotherapy in February 2004, which was 
followed by radiation treatment.  In June 2004, he was 
determined to be in remission state.  An October 2004 letter 
from his treating physician states that, based on CT scans 
and clinical examinations, there was no evidence of 
recurrence of lymphoma, although there were interstitial 
changes due to radiation in the apexes of both lungs.  A CT 
scan and x-rays from April 2005 revealed no evidence of 
residuals or recurrent lymphoma.  

The veteran underwent a VA examination in July 2005, in which 
no lymphadenopathy was found.  He was diagnosed with non-
Hodgkin's lymphoma, in remission.  Likewise, a VA examination 
conducted in December 2006 found no evidence of active 
disease.  

Pursuant to the Board's remand instructions, the veteran 
underwent a VA examination in June 2008 to evaluate any 
residuals of his lymphoma.  After reviewing the entire record 
and examining the veteran, the examiner stated that there was 
no finding of interstitial lung disease and no symptoms of 
dyspnea, cough, shortness of breath, or exercise intolerance, 
except that which was attributable to his coronary artery 
disease and not related to lymphoma.  He stated that earlier 
comments in the record to the effect that there were 
interstitial changes to the lungs were not supported by any 
abnormal x-ray or pulmonary function findings.  The examiner 
noted that since his surgery the veteran had received regular 
periodic oncologic surveillance with examinations and 
radiographic studies.  He found "no specific, tangible 
residuals of either the lymphoma, nor the treatment 
thereof."  He diagnosed non-Hodgkin's lymphoma in prolonged 
remission, with no identifiable evidence of tumor and no 
identifiable adverse residuals of past therapy.  


The evidence thus shows that the veteran's lymphoma has been 
in remission since the time he filed his claim for 
compensation, which was more than six months after his 
surgery, chemotherapy, and radiation treatment ended.  He is 
therefore not entitled to a 100 percent rating under DC 7715 
for any time during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Based on the June 2008 examination, he has no 
residuals of either the lymphoma or its treatment, and there 
is no evidence that he ever had such residuals; therefore, 
there is no basis for a compensable rating under DC 7715.  

The Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, the diagnosis 
of non-Hodgkin's lymphoma has been confirmed over several 
years and by different medical providers.  Absent any 
residuals of lymphoma, DC 7715 is the only DC which applies 
to the veteran's condition.  

The veteran calls the Board's attention to the fact that 
indolent follicular non-Hodgkin's lymphoma, such as he has, 
is an incurable disease.  The term "remission," he asserts, 
merely refers to the inability to detect any evidence of the 
disease, even though it is still present and progressing.  
Under these circumstances, he argues, his condition is still 
an "active disease" for the purposes of DC 7715, even when 
it is in remission.  This understanding of "active disease" 
is not consistent with the rating criteria, which specifies 
that periodic examinations are to be performed and that after 
treatment has ceased it may be appropriate to rate only on 
residuals.  38 C.F.R. § 4.117, DC 7715.  The rating criteria 
clearly contemplate a possible improvement in the condition 
such that the 100 percent rating may be reduced or withdrawn.  

The Board is not permitted to infer medical conclusions but 
rather must rely on trained medical professionals to 
determine when a disease such as lymphoma is in remission.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
evidence shows that at least 5 different doctors have found 
that the veteran's lymphoma is in remission.  As there is no 
discernable evidence of lymphoma, and as multiple medical 
professionals concur that the veteran's disease is in 
remission, the Board concludes that he does not have an 
"active disease" as contemplated by the rating criteria.  
Accordingly, a compensable disability rating is not 
warranted.  


ORDER

An initial compensable rating for non-Hodgkin's lymphoma is 
denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


